Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

DETAILED ACTION
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      Claim(s) 1, 5, 7, 8, 12, 16, 18, 19 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Briggs et.al. (U.S Patent 10,225,231; hereinafter “Briggs”)

Regarding claim 1, Briggs discloses, a method comprising: 
     measuring, at a processor [“the apparatus 102 include a smart 
phone 104, a tablet computer 106, a netbook computer 108, a set-top box 110, 
and a multimedia dongle 112”, Fig.1; “... The integrated circuit 114 can by implemented as any suitable type of circuit and packaging, such as an application , a corresponding first activity current for each processor core of a plurality of processor cores of the processor to identify a first plurality of activity currents[ “The CPU 116 may be implemented as any suitable type of processor, The GPU 118 is configured to render graphical data or image data for display by the apparatus 102 or display connected thereto.”, col 4 lines 1-13;  “.. the first component of the IC is a processor, processor core, or CPU of the IC.  ..components of the apparatus 102 are embodied as a smart phone on which a user is playing video games.  To execute an OS and a video game application,an indication of a first amount of current consumed by a first component of an IC is received. … current measurement block  216  of the ASIC 202.. At 304, an indication of a second amount of current consumed by a second component of the IC is received.  In some cases, the second component of the IC is a graphics processor, graphics processor core, or GPU of the IC… current measurement block  220  of the ASIC 202..”, col 7 lines 30-67; Fig.2; (i.e the Processing device  includes the processor core and  Graphics processing core  and measuring the current consumed by each of the cores by the respective current measurement blocks) ];
    identifying, at the processor, a first combined activity current value based on the first plurality of activity currents [“an aggregate current demand of the first and second components is determined by combining the first and second amounts of current.  In some cases, a processor or microcontroller of a PMIC converts the respective indications of the current to digital values and adds the digital values together to determine the aggregate current demand.  In other cases, analog 
      in response to the first combined activity current value exceeding a threshold changing a power state of at least one of the plurality of processor cores [“...the current manager 132 of the PMIC 204 compares the aggregate current demand of the CPU 116 and GPU 118 to a threshold for an amount of current that switching regulator 130-1 and switching regulator 130-2 can provide to the ASIC 202.  Here, assume the PMIC's threshold is 2.2 amps, and the current manager 132 determines that the aggregate amount of current consumed by the CPU 116 and GPU 118 exceeds this threshold by 0.5 amps. At 310, an operational characteristic of the first or second component is modified responsive to the aggregate current demand exceeding the threshold.  Modifying the operational characteristic may include reducing a frequency or voltage at which the component operates.  In some cases, performance of the component is throttled, such as by scaling a frequency and voltage at which the 
component operates.  In other cases, one or more cores of a multi-core processor are idled or powered-down to reduce a current draw of the processor.  By modifying the operational characteristic of the component, the aggregate current demand is reduced, which prevents the IC from drawing more current than can be provided to the IC... the power manager 132 of the PMIC 204 asserts a signal to the GPU 118 that causes the GPU 118 to operate at a reduced frequency”, col 8 lines 37-67; (i.e changing the power state of a CPU or GPU by scaling the voltage/ frequency or powering down/ idling the cores)].
      Regarding claims 5 and 16, Briggs discloses , placing the at least one of the plurality of processor cores in a low power state and maintaining another processor core of the plurality of processor cores in an active state [col 8 lines 37-67; “ At 508, the CPU is throttled to reduce the current demand.  Throttling the CPU may comprise reducing an operating frequency of the CPU, reducing an operating voltage of the CPU, or idling a core of the CPU if the CPU includes multiple processor cores. .. a current manager of the PMIC may scale an operating frequency and operating voltage of the CPU by 5% to reduce the amount of current drawn by the CPU to operate.  At 510, the GPU is throttled to reduce the current demand.  Throttling the GPU may comprise reducing an operating frequency of the GPU, reducing an operating voltage of the GPU, or idling a core of the GPU if the GPU includes multiple processor cores.  In some cases, a digital control signal or analog control signal is transmitted to the GPU effective to cause the GPU to throttle.  Alternately or additionally, the CPU and GPU may be throttled concurrently to reduce the aggregate current demand.  By so doing, the performance impact of throttling can be distributed to more than one component to minimize effects the throttling may have on user experience”, col 10 lines 54-67; col 11 lines 1-19]. 

Regarding claims 7 and 18, Briggs discloses, wherein changing the power state of the at least one of the plurality of processor cores comprises changing a power state of each of the plurality of processor cores [“...Alternately or additionally, the CPU and 
      
  Regarding claims 8 and 19, identifying a subset of the plurality of processor cores, wherein a number of processor cores identified for the subset is based on an amount by which the first combined activity current value exceeds the threshold [“...For example, if the aggregate amount of current exceeds the current rating of the PMIC by 5%, a frequency of the processor core may be reduced by 10%.  In other cases, if the aggregate amount of current exceeds the current rating of the PMIC by 25%, a frequency of the processor core may be reduced by 50%.  The processor core or GPU may be throttled by transmitting an analog signal having a voltage level corresponding to the degree by which the processor core or GPU is to be throttled.  From 414 the method 400 may return to 406 to verify whether throttling the processor core or GPU is sufficient to reduce the aggregate amount of current below the threshold”,  col 10 lines 4-21;”.. Alternately or additionally, the CPU and GPU may be throttled concurrently to reduce the aggregate current demand.  By so doing, the performance impact of throttling can be distributed to more than one component to minimize effects the throttling may have on user experience.”, col 10 lines 51-67; “  At 512, it is determined whether the reduced current demand exceeds the amount of current that the PMIC is capable of providing.  This may include receiving and combining updated indications of the current consumed by the CPU and CPU of the ASIC.  The method 500 may return (i.e. determining whether to throttle the CPU and/or GPU subset and the amount of throttling based on the aggregate current demand of the CPU and GPU cores exceeding the threshold)]; and 
       changing a power state of each of the subset of the plurality of processor cores [“At 508, the CPU is throttled to reduce the current demand.  ..For example, a current manager of the PMIC may scale an operating frequency and operating voltage of the CPU by 5% to reduce the amount of current drawn by the CPU to operate.  At 510, the GPU is throttled to reduce the current demand.  Throttling the GPU may comprise reducing an operating frequency of the GPU, reducing an operating voltage of the GPU, or idling a core of the GPU if the GPU includes multiple processor cores..” col 10 lines 51-67; col 11 lines 1-19;   col 8 lines 37-67; (i.e changing the power state of a CPU and/or GPU by scaling the voltage/ frequency or powering down/ idling the associated cores)].

Regarding claim 12, Briggs discloses, a processor, comprising: 
a plurality of processor cores [“…The CPU 116 may be implemented as any suitable type of processor, The GPU 118 is configured to render graphical data or image data for display by the apparatus 102 or display connected thereto.”, col 4 lines 1-13; “.. the first component of the IC is a processor, processor core, or CPU of the IC.  ..components of the apparatus 102 are embodied as a smart phone on which a user is a graphics processor, graphics processor core, or GPU of the IC…...”, col 7 lines 30-67; Fig.2; (i.e the Processing device  includes the processor core and  Graphics processing core) ]; 
 a plurality of performance monitors configured to identify a first plurality of activity currents, each of the first plurality of activity currents corresponding to a different one of the plurality of processor cores [“The current measurement block 216 of the ASIC 202 measures an amount of the current 210 consumed by the CPU 116 and transmits an analog signal representing the amount of current 210 consumed. …..The current measurement block 220 of the ASIC 202 measures an amount of current 212 consumed by the GPU 118 and transmits another analog signal representing the amount of current 212 consumed”, col 7 lines 40-67; Fig.2]; 
an activity current monitor [“current manager 132”, Fig.2] configured to identify a first combined activity current value based on the first plurality of activity currents [“an aggregate current demand of the first and second components is determined by combining the first and second amounts of current.  In some cases, a processor or microcontroller of a PMIC converts the respective indications of the current to digital values and adds the digital values together to determine the aggregate current demand.  In other cases, analog indications of the current are combined or summed to provide an analog value that represents the aggregate current consumed by the first and second components”.. The current manager 132 then adds these digital values together to provide a digital value that represents the aggregate current demand of the 
a power control module [“PMIC 204 “, Fig.2] configured to change a power state of at least one of the plurality of processor cores in response to the first combined activity current value exceeding a threshold [“...the current manager 132 of the PMIC 204 compares the aggregate current demand of the CPU 116 and GPU 118 to a threshold for an amount of current that switching regulator 130-1 and switching regulator 130-2 can provide to the ASIC 202.  Here, assume the PMIC's threshold is 2.2 amps, and the current manager 132 determines that the aggregate amount of current consumed by the CPU 116 and GPU 118 exceeds this threshold by 0.5 amps. At 310, an operational characteristic of the first or second component is modified responsive to the aggregate current demand exceeding the threshold.  Modifying the operational characteristic may include reducing a frequency or voltage at which the component operates.  In some cases, performance of the component is throttled, such as by scaling a frequency and voltage at which the component operates.  In other cases, one or more cores of a multi-core processor are idled or powered-down to reduce a current draw of the processor.  By modifying the operational characteristic of the component, the aggregate current demand is reduced, which prevents the IC from drawing more current than can be provided to the IC... the power manager 132 of the PMIC 204 asserts a signal to the GPU 118 that causes the GPU 118 to operate at (i.e changing the power state of a CPU or GPU by scaling the voltage/ frequency or powering down/ idling the cores)];  
   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et.al. (U.S Patent 10,225,231; hereinafter “Briggs”) in view of Gwak et.al. (U.S Patent Application Publication 2013/0227326; hereinafter “Gwak”) 

Regarding claims 2 and 13, Briggs discloses, identifying the first combined activity current value based on an average of the first plurality of activity currents [“col 8 lines 1-27].
 However Briggs does not expressly disclose identifying the first combined activity current value based on an average of the first plurality of activity currents.
Gwak teaches,
 identifying the first combined activity current value based on an average of the first plurality of activity currents [“an average current consumption amount of an electronic device controlling ON/OFF of a core according to a load of the core is 575 mA, and the ON/OFF number is 719... That is, a core is frequently turned on/off in an electronic device for controlling ON/OFF of the core based on the load of the core, so that current consumption is high”, 0064-0068; Fig.9 . 9; (i.e as illustrated in Fig.9 the average current consumption of the plurality of cores/ electronic device is determined based on the activity (turn on/off) of the cores in different scenarios (load, task etc.)].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs with Gwak.  Gwak’s teaching of controlling the turning ON or OFF of the cores based on setting a reference value for the ON/ OFF condition will substantially improve Briggs system by comparing an average power consumption amount and the on/off number of the core, and controlling the core according to the load of the core and the number of tasks has the lowest average current consumption and the core has the least on/off overhead [0068].

Regarding claims 3 and 14, Briggs teaches the limitations outlined in claims 1, 12.
 i.e identifying the current consumption for predetermined period and controlling on/off of the cores)].

Regarding claim 10,  Briggs discloses  identifying an average of a plurality of activity currents at a processor, wherein each activity current of at least a subset of the plurality of activity currents corresponds to a different processor core of the processor[col 7 lines 30-67; Fig.2; (i.e the Processing device  includes the processor core and  Graphics processing core  and measuring the current consumed by each of the cores by the respective current measurement blocks); “an aggregate current demand of the first and second components is determined by combining the first and second amounts of current….. Here, assume that the video game running on the smart phone maximizes use of the CPU 116 and GPU 118 to 100% and the aggregate current demand of the CPU 116 and GPU 118 is 2.7 amps of current “, col 8 lines 1-27]    ; and 
throttling at least one processor core of the processor [“...the current manager 132 of the PMIC 204 compares the aggregate current demand of the CPU 116 and GPU 118 to a threshold for an amount of current that switching regulator 130-1 and switching regulator 130-2 can provide to the ASIC 202.  Here, assume the PMIC's threshold is 2.2 amps, and the current manager 132 determines that the aggregate amount of current consumed by the CPU 116 and GPU 118 exceeds this (i.e throttling a CPU or GPU by scaling the voltage/ frequency or powering down/ idling the cores)].
However Briggs does not expressly disclose, identifying an average of a plurality of activity currents at a processor, throttling the processor based on the average.
In the same field of endeavor (e.g. reducing the current consumption of an electronic device by controlling on/off at least one core according to a load of the core and the number of executable tasks and considering the current consumption characteristics in a multi-core environment) Gwak teaches,
identifying an average of a plurality of activity currents at a processor [“an average current consumption amount of an electronic device controlling ON/OFF of a core according to a load of the core is 575 mA, and the ON/OFF number is 719... That is, a core is frequently turned on/off in an electronic device for controlling ON/OFF of the core based on the load of the core, so that current consumption is high”, 0064-0068; Fig.9 . 9; (i.e as illustrated in Fig.9 the average current consumption of the plurality of cores/ electronic device is determined based on the activity (turn on/off) of the cores in different scenarios (load, task etc.)].
      throttling the processor based on the average[ 0064-0067;“ when comparing an average power consumption amount and the on/off number of the core, a state of the multi-core is classified into at least two, the electronic device according to an aspect of the present invention for controlling the core according to the load of the 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs with Gwak.  Gwak’s teaching of controlling the turning ON or OFF of the cores based on setting a reference value for the ON/ OFF condition will substantially improve Briggs system by comparing an average power consumption amount and the on/off number of the core, and controlling the core according to the load of the core and the number of tasks has the lowest average current consumption and the core has the least on/off overhead [0068].
Claims 4, 15, 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et.al. (U.S Patent 10,225,231; hereinafter “Briggs”) in view of Nemani et.al. (U.S Patent Application Publication 2016/0070327; hereinafter “Nemani”) 

Regarding claims 4 and 15, Briggs discloses the limitations outlined in claims 1, 12.
Briggs also discloses changing the power state comprises changing a frequency of the at least one of the plurality of processor cores [col 8 lines 37-67; (i.e changing the power state of a CPU or GPU by scaling the voltage/ frequency or powering down/ idling the cores)]
However Briggs does not expressly disclose changing a frequency of a clock signal

In the same field of endeavor (e.g. managing the current consumption in a portable computing device (PCD) by throttling the voltage or clock frequency of the processing components to maintain the current below the peak threshold), Nemani teaches, 
changing a frequency of  a clock signal [ “A PCM module may also work with a DCVS system to modify a clock frequency or voltage level to one or more processing components such that an overall current demand is adjusted and the peak current level maintained within a current budget..”, 0023; 0028].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs with Nemani.  Nemani’s teaching of implementing a peak current management module to maintain the current below the peak threshold will substantially improve Briggs system by adjusting throttling levels of power consuming processing components such that a maximum allowable current consumption over consecutive N sub-durations may be maintained beneath a peak current threshold without unnecessarily sacrificing processing capacity of the processing components[0005].

Regarding claims 6, 17, Briggs discloses, identifying the first combined activity current value comprises identifying the first combined activity current value [col 8 lines 1-27].



 Nemani teaches,   identifying the first combined activity current value at a first time, measuring a corresponding second activity current for each processor core of the plurality of processor cores to identify a second plurality of activity currents [“the current consumed over the most recent three slots by the processing components residing on the SoC may be available from a current sensor. Using the current consumed over the most recent three slots and the peak current allowed over the 1 usec window, the exemplary PCM embodiment computes a remaining budget for the next slot (i.e., the 4.sup.th slot in the FIG. 1 example). Notably, and as one of ordinary skill in the art would recognize, so long as the current consumed over the last slot does not exceed the calculated current budget for that slot, the peak current allowed over the given 1 usec window will not be violated. In this way, the exemplary PCM embodiment uses a moving calculation of the most recent three sub-durations to calculate a current budget for the next sub-duration or sub-durations..”, 0031] 


in response to the second combined activity current value being below the threshold, changing the power state of the at least one of the plurality of processor cores [“If more current budget is available for a next slot than would otherwise be needed during that slot to support processing components at a current throttling level, the PCM embodiment may drive a reduction in the amount of throttling. Similarly, if the current budget available for a next slot is less than may be needed to maintain processing components on the SoC at a certain throttle level, the PCM embodiment may dictate an increase in throttling to avoid a peak current threshold over the 1 usec time window from being exceeded.”, 0031;(i.e. determining whether the total current consumption for a time slot exceeds or below the current budget/ threshold and adjusting the throttling level accordingly);  “The PCM module 101 may leverage knowledge of current consumption over recent sub-durations into a voltage regulator 189 to determine a current budget for a next sub-duration and direct a DCVS module 26 to adjust power consumption levels of one or more processing components (such as GPU 182 and CPU 110). Consequently, the quality of service ("QoS") experienced by the user of a PCD 100 may be optimized as current consumption over a certain time .


Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs  as applied to claims 1, 12 further in view of Wang et.al. (U.S Patent Application Publication 2014/0173207; hereinafter “Wang”; Reference cited as prior art in previous office action)
Regarding claims 9 and 20, Briggs discloses the limitations outlined in claims 1, 12. 
Briggs also discloses wherein identifying the first combined activity current value comprises identifying the first combined activity current value based on the first plurality of activity currents [col 4 lines 1-13; col 5 lines 1-16; col 8 lines 1-27].
However Briggs does not expressly disclose, measuring a second activity current at a shared cache 
In the same field of endeavor (e.g. monitoring utilization information regarding the core and the tile cache hierarchy of a tile and to cause the last level cache (LLC) of the tile to be independently power gated to reduce the total power of the multi-core processor) , Wang teaches,
measuring a second activity current at a shared cache at least one of the plurality of activity currents corresponds to a shared cache of the processor [0002; 0010;”  ...tile-included cache hierarchy includes slices or portions of a shared cache implemented with LLC 240...” 0020; Fig.2; “...tile 200 includes a core 210 and a cache hierarchy 225 including an MLC and an LLC.  Note that the low level cache of the cache hierarchy (i.e. measuring various power and performance metrics  for a core and cache hierarchy and  power gating the shared cache (LLC)based on the metrics. It is apparent to measure the activity current of the core and the cache hierarchy as power and performance metrics are measured to determine the energy break even time (EBET))]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs with Wang. Wang’s teaching if controlling the power consumption of a portion of a shared cache based on the utilization of the core and the cache hierarchy will substantially reduce the power consumption of Briggs’s system by not maintaining power to an entirety of a . 

Claims  11 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Gwak  as applied to claim 10 further in view of Wang et.al. (U.S Patent Application Publication 2014/0173207; hereinafter “Wang”; Reference cited as prior art in previous office action)
Regarding claim 11, Briggs, Gwak discloses the limitations outlined in claim 10.  However Briggs does not expressly disclose, at least one of the plurality of activity currents corresponds to a shared cache of the processor.
 In the same field of endeavor (e.g. monitoring utilization information regarding the core and the tile cache hierarchy of a tile and to cause the last level cache (LLC) of the tile to be independently power gated to reduce the total power of the multi-core processor) , Wang teaches,
at least one of the plurality of activity currents corresponds to a shared cache of the processor [0020-0022; 0030 (i.e. measuring various power and performance metrics for a core and cache hierarchy and power gating the shared cache (LLC) based on the metrics. It is apparent to measure the activity current of the core and the cache hierarchy as power and performance metrics are measured to determine the energy break even time (EBET))].

. 

 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi. U.S Patent Application Publication 2014/0148227  teaches an apparatus and method for controlling current consumption of a mobile device.  The method includes measuring weather in an environment of the mobile device and comparing the measured value with an operating threshold.  When the measured 
Krishnaswamy et al., U.S Patent Application Publication 2015/0370303, teaches a system including a power management unit that may monitor the power consumed by a processor including a plurality of processor core.  The power management unit may throttle or reduce the operating frequency of the processor cores by applying a number of throttle events in response to determining that the plurality of cores is operating above a predetermined power threshold during a given monitoring cycle.
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                             
/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187